     Case 5:12-cv-05726-JLS Document 142 Filed 06/26/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                      Plaintiff,

       v.                                                         CIVIL ACTION
                                                                   NO. 12-5726
JOE OTERI, et al,

                      Defendants.

                       AMENDED CASE MANAGEMENT ORDER

       AND NOW, this 25th day of June, 2019, it is hereby ORDERED as follows:

       1. A final pretrial conference shall be held on September 26, 2019, at 2:30 p.m.

in the courtroom of the undersigned, 400 Washington Street, Reading, Pennsylvania;

       2. Jury selection previously scheduled for July15, 2019, is rescheduled to

October 21, 2019, at 9:30 a.m., courtroom to be determined, United States Courthouse,

601 Market Street, Philadelphia, Pennsylvania; and

       3. Trial previously scheduled for July 16, 2019, is rescheduled to commence on

October 22, 2019, at 9:30 a.m. in the courtroom of the undersigned, 400 Washington

Street, Reading, Pennsylvania.

                                                     BY THE COURT:



                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
